       Case 1:19-cv-07777-GBD-OTW Document 237 Filed 10/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                        :
STATE OF NEW YORK, et al.,
                                        :
                            Plaintiffs, :
                                        :                         19-CV-7777 (GBD) (OTW)
                  -against-             :
                                        :                         ORDER
UNITED STATES DEPARTMENT OF HOMELAND :
SECURITY, et al.,                       :
                                        :
                            Defendants.

------------------------------------------------------------- :
                                                              :
MAKE THE ROAD NEW YORK, et al.,
                                                              :   19-CV-7993 (GBD) (OTW)
                                       Plaintiffs,            :
                                                              :   ORDER
                      -against-                               :
                                                              :
KEN CUCCINELLI, et al.,                                       :
                                                              :
                                       Defendants.            :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint letter. (ECF 231 in 19-cv-7777; ECF 259 in 19-cv-

7993). It is hereby ORDERED that Defendants are directed to supplement/revise their privilege

log by November 13, 2020 as follows:

                    (1)      Names and Roles of Agency Personnel. Defendants are directed to revise

                    their privilege log to include this information. The privilege log need not be

                    publicly filed. The Court does not find this request unduly burdensome as Exhibit

                    1 contains 208 entries.
Case 1:19-cv-07777-GBD-OTW Document 237 Filed 10/23/20 Page 2 of 3




        (2)   Privilege Descriptions. Defendant shall supplement their privilege

        descriptions.

        (3)   Identification of Attorneys. Defendants shall identify which individuals

        listed in the privilege log are attorneys. The Court does not find this request

        unduly burdensome.

        (4)   Application of the Deliberative Process Privilege. A ruling on this issue is

        premature. Neither Plaintiffs nor the Court can assess the applicability of the

        deliberative process privilege in a vacuum. The Court will address the

        applicability of the privilege if/when, after a robust meet and confer between the

        parties, there are particular documents where the applicability of the privilege is

        contested. Parties shall follow my Individual Practices for raising such disputes in

        the future.

        (5)   Completion of Privilege Review. Plaintiffs’ request for the Court to set a

        deadline for Defendants to produce a final privilege log is denied without

        prejudice for renewal. The parties are directed to report on Defendants’ progress

        regarding the privilege log in the joint status letter due by December 2, 2020.
      Case 1:19-cv-07777-GBD-OTW Document 237 Filed 10/23/20 Page 3 of 3




        Any future privilege logs concerning documents not referenced in Exhibit 1 should follow

the spirit of this order.



        SO ORDERED.



                                                          s/ Ona T. Wang
Dated: October 23, 2020                                              Ona T. Wang
       New York, New York                                   United States Magistrate Judge
